Citation Nr: 1419169	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  13-18 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, as relevant, denied service connection for erectile dysfunction, depression, and sleep disturbance.  The Veteran perfected an appeal as to such issues.

During the course of the appeal, in a November 2013 rating decision, the RO granted service connection for the combined issues of mood disorder (claimed as depression) and sleep disturbance.  As such is a full grant of the benefits sought on appeal, those issues are no longer before the Board for appellate review.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

In July 2013, the Veteran filed a substantive appeal (via Form 9), in which he requested a personal hearing before a Decision Review Officer (DRO) at the RO; however, in January 2014, the Veteran's representative submitted a memorandum indicating that the Veteran no longer wished to appear at a DRO hearing and wanted his appeal to be considered based on the evidence of record.  Accordingly, the Board finds that his hearing request has been withdrawn.   

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records from November 2001 to August 2013, which were considered by the agency of original jurisdiction (AOJ) in the March 2013 statement of the case and November 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran claims that he is entitled to service connection for erectile dysfunction as secondary to his service-connected disabilities.  In this regard, he is currently service-connected for mood disorder, status post-operative peroneal nerve entrapment with neuropathy of the right lower extremity, and bilateral plantar fasciitis.

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  In this regard, he has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for erectile dysfunction.  Such should be accomplished on remand.

The Board also finds that a remand is needed in order to procure a medical addendum opinion to the October 2013 VA examination to adequately determine the etiology of his erectile dysfunction.  In the October 2013 VA examination report, the examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was caused by his service-connected bilateral plantar fasciitis or peroneal nerve condition.  However, the Board finds such opinion insufficient as it does not address whether the Veteran's erectile dysfunction was aggravated by those service-connected disabilities.

Additionally, the Board finds that a remand is also warranted for a medical opinion as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected mood disorder.  In the October 2013 VA examination report, the examiner identified risk factors for erectile dysfunction, including psychological factors such as stress or depression which may increase the stimulus needed for erection.  However, because the Veteran's mood disorder was not service-connected at the time of the October 2013 VA examination, such issue was not addressed in that opinion.  Although a separate October 2013 VA psychiatric opinion mentions erectile dysfunction, the examiner did not identify whether such was caused or aggravated by his mood disorder.  Accordingly, an opinion as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected mood disorder should be provided.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for erectile dysfunction as secondary to his service-connected disabilities.

2.  Return the claims file to the VA examiner who conducted the Veteran's October 2013 Male Reproductive System Conditions VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The October 2013 VA examiner, or other qualified VA clinician, must provide separate addendum medical opinions answering both of the following questions:

(A) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's erectile dysfunction was caused by his service-connected mood disorder?

(B) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's erectile dysfunction was aggravated by his service-connected mood disorder, bilateral plantar fasciitis, and/or peroneal nerve condition?  If possible, determine to what extent the erectile dysfunction was aggravated beyond the normal progression by these service-connected disabilities.

In addressing such inquiries, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  Any opinion expressed should be accompanied by an appropriately detailed explanation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

